              Case 4:18-cr-00359-JD
     Case 4-18-cr-00359-JD-1        Document
                               Document      30 in
                                        28 Filed Filed
                                                   CAND08/26/21  Page 1 of 3Page 1 of 3
                                                          on 08/25/2021



 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW PAULSON (CABN 267095)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7356
 7        FAX: (415) 436-7234
          Andrew.paulson@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) NO. CR 4:18-CR-00359-JD
                                                      )
14           Plaintiff,                               ) STIPULATION TO CONTINUE AUGUST 30, 2021
                                                      ) STATUS CONFERENCE AND ORDER
15      v.                                            )
                                                      )
16   LUIS GERARDO CERDA-REYES,                        )
                                                      )
17           Defendant.                               )
                                                      )
18

19
             Plaintiff United States of America, by and through its counsel of record, the United States
20
     Attorney for the Northern District of California and Assistant United States Attorney Andrew Paulson,
21
     and defendant Luis Gerardo Cerda-Reyes (“Defendant”), by and through his counsel of record, Daniel
22
     Blank, hereby stipulate as follows:
23
             1.      On July 22, 2021, Probation filed a Form 12 and the Court issued a no bail warrant for
24
     Defendant’s arrest. On August 19, 2021, Probation filed an Amended Form 12. The Court took judicial
25
     of the additional charge and kept the previously issued warrant in place. Defendant made his initial
26
     appearance on the Amended Form 12 on August 19, 2021 before the Honorable Joseph C. Spero, Chief
27
     United States Magistrate Judge. At that initial appearance, Defendant was advised of the allegations in
28

     STIPULATION TO CONTINUE STAT. CONF. AND ORDER
     Case No. 4:18-cr-00359-JD
              Case 4:18-cr-00359-JD
     Case 4-18-cr-00359-JD-1        Document
                               Document      30 in
                                        28 Filed Filed
                                                   CAND08/26/21  Page 2 of 3Page 2 of 3
                                                          on 08/25/2021



 1 the Amended Form 12. At that time, a status regarding a preliminary revocation hearing and detention

 2 were set for August 25, 2021. Judge Spero also scheduled a status conference before this Court for

 3 August 30, 2021 at 10:30 a.m.

 4          2.     At the status conference on August 25, 2021, Defendant waived his right to a preliminary

 5 revocation hearing. Defendant also waived his right to contest detention, without prejudice. Defendant

 6 was ordered detained.

 7          3.     The government is in the process of obtaining information and documents regarding the

 8 conduct charged in the Amended Form 12, and anticipates producing discovery to Defendant in the near

 9 future. Additionally, the parties are engaged in discussions regarding potential resolution of this matter,

10 and therefore request additional time to engage in additional negotiations. The parties believe that

11 failure to grant the continuance would deny Defendant and his counsel reasonable time necessary for

12 effective preparation, taking into account the exercise of due diligence. The parties are requesting a new

13 status hearing date of September 20, 2021.

14          IT IS SO STIPULATED.

15 DATED: August 25, 2021                                /s/ Andrew Paulson            ___
                                                         ANDREW PAULSON
16                                                       Assistant United States Attorney

17
     DATED: August 25, 2021                              /s/ Daniel Blank            ___
18                                                       DANIEL BLANK
                                                         Counsel for Defendant Luis Cerda-Reyes
19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE STAT. CONF. AND ORDER Case No.
     4:18-cr-00359-JD
              Case 4:18-cr-00359-JD
     Case 4-18-cr-00359-JD-1        Document
                               Document      30 in
                                        28 Filed Filed
                                                   CAND08/26/21  Page 3 of 3Page 3 of 3
                                                          on 08/25/2021



 1                                                  ORDER

 2
            Based on the reasons provided in the stipulation of the parties above, the Court hereby continues
 3
     the status hearing set for August 30, 2021 at 10:30 a.m. to September 20, 2021 at 10:30 a.m.
 4

 5 IT IS SO ORDERED.

 6
     DATED: _August 26, 2021                             ____________________________________
                                                                        _________
 7                                                       HONORABLE JAMES DONATO   D
                                                         United States District Judge
                                                                                Judg
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE STAT. CONF. AND [PROPOSED] ORDER
     Case No. 4:18-cr-00359-JD
